          Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 1 of 17



                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA



James Derek Mize, et al.

      Plaintiffs,

v.                                                    Case No. 19-cv-3331

Michael R. Pompeo, in his official
capacity as Secretary of State, et al.

      Defendants.



                           Reply Memorandum in Support of
                             Motion to Dismiss for Lack of
                              Subject-Matter Jurisdiction

I.    Introduction

      If Plaintiffs’ allegations are true, SM-G is now a U.S. citizen. Plaintiffs do not

even try to argue that SM-G does not satisfy the citizenship requirements in 8 U.S.C.

§ 1431(a). SM-G’s U.S. citizenship remedies all concrete, imminent injuries to Plaintiffs

that are alleged in the Complaint, and so the case is moot. Plaintiffs’ responses largely

hinge on a flawed premise: that a case is not moot if Plaintiffs have not gotten the

precise form of relief they sought (citizenship under 8 U.S.C. § 1401(c)), or if they

would still prefer judicial resolution of the outstanding legal questions in this case.

But the mootness inquiry focuses on concrete injuries and Plaintiffs have failed to

                                           1
         Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 2 of 17



show that any remain.

      If SM-G is now a U.S. citizen under section 1431(a), she has the right to

permanently reside in the U.S., and she qualifies for a U.S. passport. Plaintiffs can no

longer claim to be “concerned about their family being separated.” Hr’g Tr., 28:21-22.

There are no further concrete pre-existing or imminent injuries warranting judicial

intervention. Plaintiffs’ arguments for why the Court should allow this suit to

continue lack merit.

      First, Plaintiffs argue that there are differences between citizenship pursuant to

section 1401(c) and citizenship pursuant to section 1431(a). But Plaintiffs do not allege

that they are currently suffering, or will imminently suffer, any concrete injury based

on these alleged differences. Any potential, future injuries that that SM-G may suffer

from any differences between citizenship under section 1401(c) and section 1431(a)

are purely speculative at this point, and do not give rise to Article III jurisdiction.

Unsurprisingly, the D.C. Circuit rejected a nearly identical argument, and found that

the district court lacked jurisdiction, in Grauert v. Dulles—a similar case where

plaintiffs sought a declaration of citizenship at birth, even though they were already

naturalized citizens.

      Additionally, the alleged differences Plaintiffs identify between citizenship

pursuant to section 1401(c) and citizenship pursuant to section 1431(a) are largely

based on a misunderstanding of section 1431(a). Plaintiffs assume, incorrectly, that all


                                           2
         Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 3 of 17



forms of naturalized citizenship are alike, and thus they cite to no sources specifically

addressing section 1431(a). Importantly, Defendants are aware of no statutory

provision (and Plaintiffs do not cite any) that would allow the government to

denaturalize SM-G if she is a citizen pursuant to section 1431(a). Further, to the extent

there are material differences between citizenship acquired through section 1401(c)

and citizenship acquired through section 1431(a), none presents an imminent injury

warranting judicial relief.

      Second, Plaintiffs argue that they will still suffer a stigma based on Defendants’

position concerning section 1401(c). But this stigma is based on a contortion of

Defendants’ legal position. Defendants require a biological relationship between a

child and her parents before recognizing citizenship under section 1401(c), regardless

of the parents’ sexual orientation. This policy does not target same-sex couples.

Indeed, Defendants have never contested the legitimacy of the marriage between

James Mize and Jonathan Gregg, nor have Defendants denied that both of them are

legal parents of SM-G. In any event, the alleged stigma is simply a “psychic harm”

that the Supreme Court has repeatedly found insufficient for Article III jurisdiction.

      Third, Plaintiffs argue that Mize and Gregg are considering expanding their

family, and Defendants’ position on section 1401(c) may influence their decision. But

this alleged injury is neither certain nor imminent. Plaintiffs state only that Mize and

Gregg are considering expanding their family, and Plaintiffs allege no facts describing


                                           3
         Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 4 of 17



the circumstances in which Mize and Gregg intended any future child of theirs to be

born. Thus it is unclear whether they will have another child, and equally unclear

whether that child would have been born abroad and denied citizenship at birth.

Further, Mize and Gregg may undertake family planning decisions whereby no

similar dispute would arise, or their future child could pursue the same route to

citizenship as SM-G—lawful permanent resident status, followed by citizenship

through section 1431(a).

      Fourth, and finally, Plaintiffs argue that it is “legally impossible” for SM-G to

be a citizen under section 1431(a) because SM-G is allegedly already a citizen under

section 1401(c). But obviously, Plaintiffs brought suit because Defendants have not

recognized section 1401(c) citizenship for SM-G. Thus, there is nothing “legally

impossible” about the government recognizing that SM-G is a citizen under section

1431(a), and acknowledging that she has the rights to U.S. citizenship necessary to

rectify any of the alleged, concrete injuries in the Complaint. For all the foregoing

reasons, the Court should dismiss this action as moot.

II.   Argument

      “[A] case generally becomes moot and must be dismissed” when “the parties

lack a legally cognizable interest in the outcome.” Flanigan’s Enterprises, Inc. of Georgia

v. City of Sandy Springs, Georgia, 868 F.3d 1248, 1255 (11th Cir. 2017). A “legally

cognizable interest” implies a cognizable, Article III injury; thus, if “the injury ceases


                                            4
          Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 5 of 17



. . . then the case becomes moot.” Checker Cab Operators, Inc. v. Miami-Dade Cty., 899

F.3d 908, 915 (11th Cir. 2018); see also City of Los Angeles v. Lyons, 461 U.S. 95, 101–02

(1983) (for Article III jurisdiction, a plaintiff must “show that [she] has sustained or is

immediately in danger of sustaining some direct injury;” “[a]bstract injury is not

enough.”); ITT Rayonier Inc. v. United States, 651 F.2d 343, 345 (5th Cir. 1981) (If the

alleged injuries are “too speculative,” they cannot “overcome mootness.”). Contrary

to Plaintiffs’ assertion, a “legally cognizable interest” cannot simply be a preference

for judicial resolution of a legal question. See Valley Forge Christian Coll. v. Americans

United for Separation of Church & State, Inc., 454 U.S. 464, 470 (1982) (“The requirements

of Art. III are not satisfied merely because a party requests a court of the [U.S.] to

declare its legal rights.”); ITT Rayonier Inc, 651 F.2d at 345 (“A court will find mootness

even if the parties remain at odds over the particular issue they are litigating.”). Nor

can the “interest” be that Plaintiffs would prefer a different remedy. See Steel Co. v.

Citizens for a Better Env't, 523 U.S. 83, 107 (1998) (“Relief” unnecessary to “remedy the

injury suffered cannot bootstrap a plaintiff into federal court.”). There must be a

cognizable Article III injury, and Plaintiffs “bear[] the burden of showing” that one

exists. See Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009).

      Here, if Plaintiffs’ allegations are true, SM-G is a U.S. citizen, and has the

immediate rights of citizenship which Plaintiffs claimed were necessary to rectify any

concrete, imminent harms to Plaintiffs. See, e.g., Compl. ¶ 7 (referring to “the rights


                                             5
         Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 6 of 17



and privileges of U.S. citizenship, including most urgently the right to reside

permanently in the [U.S.] with [SM-G’s] U.S.-citizen parents.”); id. ¶ 9 (referring to the

right to “a passport”); Hr’g Tr., 28:21-22 (stressing the risk of family separation). A

decision on the merits is no longer necessary to remedy any cognizable, Article III

injury, and thus the Court should dismiss this case. Dismissal is especially

appropriate here since the “exercise of the judicial power . . . . affects relationships

between the coequal arms of the National Government,” and courts should seek to

avoid “head-on confrontations” with the Executive Branch. Valley Forge, 454 U.S. at

473-74. In response, Plaintiffs make four arguments, none of which has merit.

      Section 1401(c) vs. Section 1431(a). Plaintiffs claim there is a difference between

citizenship at birth under section 1401(c), and citizenship under section 1431(a). But

Plaintiffs do not claim that they are currently suffering, or will imminently suffer, any

concrete injury due these alleged differences. See Whitmore v. Arkansas, 495 U.S. 149,

158 (1990) (“A threatened injury must be ‘certainly impending’ to constitute” a

cognizable injury). The alleged differences, in themselves, cannot give the Court

jurisdiction over this matter.

      The case Grauert v. Dulles is on point. 239 F.2d 60 (D.C. Cir. 1956). There, the

plaintiffs “asked the District Court to declare them to be citizens of the United States

by birth,” whereas the government argued that “they are [already] citizens by

naturalization.” Id. at 61. The D.C. Circuit ultimately found that the district court


                                            6
         Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 7 of 17



lacked jurisdiction to provide Plaintiffs with relief. The court reasoned that

“plaintiffs” simply “do not want to risk the consequences of the differentiation

between naturalized citizens and citizens by birth in the face of the existing negative

determination by defendant” but “[n]o such consequences appear to have arisen,

other than [the government’s] refusal to give the plaintiffs certain birth certificates

that might become useful, in the indefinite future, in circumstances that may never

arise.” Id. The same reasoning applies here: Plaintiffs simply “do not want to risk the

consequences of the differentiation between naturalized citizens and citizens at birth,”

but “no such consequences appear to have arisen” and may only arise “in the

indefinite future, in circumstances that may never arise.”

      Plaintiffs cite to Entines v. U.S., which is distinguishable. 160 F.Supp.3d 208

(D.D.C. 2016). There, the plaintiff—a naturalized U.S. citizen who was born in the

Philippines—claimed that his father “acquired US native-born citizenship” when his

father joined the “US Armed Forces” during World War II. The plaintiff thus claimed

that he “derivatively obtained his father’s ‘inherently war-earned’ citizenship status

at the time of birth,” and critically, he claimed he was “entitled to Veterans, Social

Security concurrent benefits” due to his father’s U.S. citizenship and service during

the War. Id. at 211. The court found that the plaintiff’s claim for a declaration of

plaintiff’s at-birth citizenship was not moot since this declaration would implicitly

resolve whether his father was a U.S. citizen, and would thus “allegedly entitle


                                           7
          Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 8 of 17



[plaintiff] to various types of retroactive monetary relief.” Id. at 212. Here, by contrast,

there is no allegation of monetary harm that could be redressed by a favorable

decision, or any other current or imminent harm related to a conferral of citizenship

by naturalization on SM-G, as opposed to citizenship at birth. Accordingly, the

alleged differences between these two bases for citizenship, in themselves, do not give

the Court jurisdiction over this case.

      In any event, the alleged differences between citizenship under section 1401(c)

and citizenship under section 1431(a) are overstated, and to the extent there is any

material difference, it is insufficient for Article III jurisdiction. As a threshold matter,

Plaintiffs misunderstand the nature of citizenship under section 1431(a). Plaintiffs’

arguments assume, incorrectly, that all forms of naturalized citizenship are the same.

But different types of naturalized citizenship carry different requirements, and are

often subject to different restrictions. For example, a typical “naturalized citizen”

applies for citizenship, and then ultimately secures a Naturalization Certificate upon

taking an oath (e.g., at a naturalization ceremony in district court). See 8 U.S.C. § 1421.

Those who secure citizenship through this process are subject to special

denaturalization provisions. See 8 U.S.C. § 1451. Section 1431(a), by contrast, does not

require an application, or any formal order. It confers citizenship “automatically” on

those who satisfy its requirements. Importantly, so long as SM-G meets the section

1431(a) requirements, Defendants are aware of no statutory provision which would


                                             8
         Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 9 of 17



allow the government to later deprive SM-G of her citizenship acquired under section

1431(a). Accordingly, the specific, alleged differences Plaintiffs identify between

citizenship acquired under section 1401(c) and citizenship acquired under section

1431(a) are not as great as Plaintiffs suggest.

      For example, Plaintiffs claim that SM-G may lose her citizenship acquired

under section 1431(a). The denaturalization provision Plaintiffs cite to, however,

applies to those who have undergone naturalization proceedings, and were

naturalized by a formal order. See, e.g., 8 U.S.C. § 1451(a) (allowing U.S. attorneys to

bring suit “for the purpose of revoking and setting aside the order admitting” a

“person to citizenship” under certain circumstances (emphasis added)); id. § 1451(h)

(“the Attorney General” may “correct, reopen, alter, modify, or vacate an order

naturalizing the person.” (emphasis added)). This does not apply to those who

acquired citizenship under section 1431(a)—for them, there is no naturalization

“order” to revoke. They are “automatically” U.S. citizens once they satisfy the

enumerated requirements. 8 U.S.C. § 1431(a). Thus, Plaintiffs refer to no statutory

provision that would allow the government to denaturalize SM-G once she meets the

requirements of section 1431(a), and Defendants are aware of none.

      Plaintiffs also claim that naturalized citizens, unlike citizens at birth, may be

subject to future legislative or policy changes which may “limit naturalization.” Resp.

Br., at 12. But this is entirely speculative, and Plaintiffs do not explain how a future


                                            9
         Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 10 of 17



limit on naturalization could retroactively affect SM-G (who is already a naturalized

citizen, assuming Plaintiffs’ allegations are true). Additionally, this alleged risk

applies equally to citizenship under section 1401(c). Plaintiffs appear to conflate

“citizenship at birth” and Constitutional “birthright citizenship.” Although section

1401(c) confers citizenship at birth, it is still only a statutory grant of citizenship, and

is thus subject to legislative modifications (and limitations), just like any other

statutory grant of citizenship (including section 1431(a)). See Rogers v. Bellei, 401 U.S.

815, 816-827 (1971) (finding that Congress could institute circumstances in which a

citizen under section 1401 “shall lose [her] citizenship” because, in part, “[she] simply

is not a Fourteenth-Amendment[] citizen.”). Although parties often describe

citizenship under section 1401 as “birthright citizenship,” as if it is entirely distinct

from “naturalized citizenship,” this is a matter of semantics; indeed, the Supreme

Court used to refer to all non-Constitutional grants of citizenship as forms of

“naturalized citizenship.” U.S. v. Wong Kim Ark, 169 U.S. 649, 702-03 (“[C]itizenship

by birth is established by the mere fact of birth under the circumstances defined in the

constitution . . . [a] person born out of the jurisdiction of the [U.S.] can only become a

citizen by being naturalized.”).

      Plaintiffs then claim that naturalized citizens may be subject to differential

treatment; e.g., if they seek a national security clearance. Even assuming, arguendo, this

is true, obviously there is no allegation here that SM-G will imminently be subject to


                                            10
        Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 11 of 17



any of these forms of differential treatment, and thus any claim based on this alleged

differential treatment is not ripe. Plaintiffs also do not explain how the sorts of

security concerns that might plausibly arise for a person who was previously a citizen

of another country, and gains U.S. citizenship as an adult, would apply to a child of

U.S. citizens who automatically acquired U.S. citizenship at a young age.

      Finally, Plaintiffs claim that only a citizen at birth may run for President. But

again, it is purely speculative that SM-G will suffer any injury as a consequence of

that distinction. A claim based on this theory is not ripe until, for example, SM-G does

ultimately seek a run for President, or otherwise suffers a concrete, imminent harm

based on her inability to run for President. The Court should not enter the

extraordinary relief of an injunction against the Executive Branch based solely on the

abstract possibility that any given child will aspire to and actually run for President;

even Plaintiffs acknowledge that “few children will grow up to run for the presidency,

much less actually become President.” Resp. Br., at 9. Accordingly, none of the alleged

differences between citizenship pursuant to section 1401(c) and citizenship pursuant

to section 1431(a) poses a risk of imminent injury. Citizenship acquired under section

1431(a) addresses any and all of Plaintiffs’ concrete harms, and thus the case is moot.

      Stigma. Plaintiffs claim that they will still suffer stigma from Defendants’

position that SM-G does not qualify for citizenship under section 1401(c). This claim

of stigma, however, is based on a mischaracterization of the Defendants’ legal


                                           11
         Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 12 of 17



position. Contrary to Plaintiffs’ assertion, SM-G was not denied citizenship under

section 1401(c) because of her parents’ sexual orientation. See SJ Resp., ECF No. 50, at

34-36. Nor have Defendants ever denied that (i) Mize and Gregg are lawfully married,

and (ii) both are legal parents of SM-G. Defendants only argued that, to qualify for

citizenship under section 1401(c), a child must be biologically related to married

parents—a requirement that applies equally to the children of opposite-sex couples.

       Furthermore, this alleged stigma is not a cognizable Article III injury. Plaintiffs

are essentially arguing that a declaration of SM-G’s entitlement to citizenship under

section 1401(c) could remedy certain psychic harms Plaintiffs have allegedly suffered

due to Defendants’ legal position concerning section 1401(c). But “although a

[plaintiff] may derive great comfort” from a judicial decree, “that psychic satisfaction

is not an acceptable Article III remedy because it does not redress a cognizable Article

III injury.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 107 (1998); see also Valley

Forge, 454 U.S. at 485-86 (“[T]he psychological consequence presumably produced”

by conduct one takes issue with “is not injury sufficient to” satisfy Article III,

regardless of “the intensity of the litigant’s fervor.”). Defendants “have no doubt that”

Plaintiffs “would enjoy seeing this Court vindicate their cause as a worthy one,” and

[t]hey may truly believe that this purely psychic satisfaction would serve as an

effective remedy for their complained-of injuries,” but absent a “practical effect” on

the parties, the Court is “without jurisdiction to give them that satisfaction.” Flanigan’s


                                              12
         Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 13 of 17



Enterprises, 868 F.3d at 1268. Absent a concrete, cognizable injury, Plaintiffs cannot

simply seek a declaration of their rights. See Valley Forge, 454 U.S. at 470 (“The

requirements of Art. III are not satisfied merely because a party requests a court of the

[U.S.] to declare its legal rights.”).

       Plaintiffs compare this case to Stanley v. Illinois, which is entirely inapplicable.

405 U.S. 645 (1972). There, the plaintiff was denied custody of his children upon their

mother’s death since, under Illinois law, “the children of unwed fathers become

wards of the State upon the death of the mother.” Id. at 646. The plaintiff challenged

the law, and the Court concluded that it could consider the case even though “[the

plaintiff] might be able to regain custody of his children as a guardian or through

adoption proceedings.” Id. at 647. Obviously, that case is not analogous to the

situation here. First, in Stanley, guardianship and adoption proceedings were only

potential avenues for relief, and since the plaintiff had not yet successfully availed

himself of either, he was still “suffer[ing] from the deprivation of his children.” Id. He

was therefore still suffering an Article III injury. Here, of course, naturalized

citizenship is not just a “potential avenue”; based on Plaintiffs’ allegations, SM-G is

already a naturalized citizen, and thus she is not suffering any concrete injury due to a

lack of U.S. citizenship. The case at bar could only be comparable to Stanley if SM-G

were not already a naturalized citizen, and Defendants were simply arguing that

Plaintiffs could pursue naturalized citizenship. Second, Stanley never indicated that


                                            13
         Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 14 of 17



“stigma” alone would have given the plaintiff standing to pursue his claim. The Court

based its conclusion on a pre-existing, concrete harm: denial of custody over the

plaintiff’s children. Plaintiffs allege no similar, concrete harm here.

      Accordingly, the alleged “stigma” is based on an incorrect understanding of

Defendants’ legal position, and otherwise cannot constitute an Article III injury

sufficient to give the Court jurisdiction over the case.

      Family-planning. Plaintiffs claim that Mize and Gregg are “considering

expanding their family,” and DOS’s current position on section 1401(c) will influence

their decision. But this alleged injury is neither certain nor imminent. Plaintiffs allege

only that Mize and Gregg are “considering” expanding their family, and Plaintiffs do

not allege that they intended for their future child to be born abroad (or when).

      Plaintiffs also do not specify whether they intended for their next child to be

biologically related to Gregg or Mize. This is critical since, if the child is biologically

related to Mize, the child may qualify for citizenship, at birth, under 8 U.S.C. § 1409(a).

Section 1409(a) allows a child born abroad to secure U.S. citizenship through a

biological relationship with a U.S. citizen father if certain requirements are met.

Plaintiffs note that SM-G did not qualify for citizenship under section 1409(a) since

“her biological [father], Mr. Gregg, had not lived in the [U.S.] long enough prior to

[SM-G’s] birth to meet” the applicable “five-year residency requirement,” Compl. ¶

6. However, it appears that that Mize would satisfy this residency requirement. See


                                            14
         Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 15 of 17



Compl. ¶ 10 (alleging that Mize was “was born and raised in the Jackson, Mississippi

area.”). Thus, it is entirely speculative that Mize and Gregg will soon have another

child, and equally speculative and that any potential, future child they may have

would fail to acquire U.S. citizenship at birth.

       Additionally, even if Mize and Gregg have a child that does not qualify for

citizenship under sections 1401 or 1409, the child may still pursue U.S. citizenship

using the precise route as SM-G: securing lawful permanent resident status, and then

citizenship under section 1431(a).

       Legal impossibility. Plaintiffs also argue that it is “legally impossible” for SM-G

to qualify for citizenship pursuant to section 1431(a), because she is allegedly a citizen

already under section 1401(c). But that clearly is wrong. The whole point of Plaintiffs’

lawsuit is that Defendants currently do not recognize SM-G as a citizen under section

1401(c). Thus, even by Plaintiffs’ logic, there is nothing legally preventing Defendants

from recognizing SM-G as a citizen under section 1431(a), and thus acknowledging

that she has all the rights that accompany citizenship under section 1431(a). This

remedies all of the cognizable harms that Plaintiffs sought to address through their

requested relief (recognition of citizenship under section 1401(c)).

III.   Conclusion.

       For these reasons, the Court should grant Defendants’ Motion to Dismiss

Plaintiffs’ Complaint for lack of subject matter jurisdiction.


                                            15
       Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 16 of 17



DATED: July 2, 2020                       Respectfully submitted,

                                          JOSEPH H. HUNT
                                          Assistant Attorney General

                                          ANTHONY COPPOLINO
                                          Deputy Branch Director

                                          /s/ Kuntal Cholera
                                          KUNTAL CHOLERA
                                          Trial Attorney
                                          United States Department of
                                          Justice Civil Division, Federal
                                          Programs Branch 1100 L, NW
                                          Washington, DC 20005
                                          Tel.: (202) 305-8645
                                          Fax: (202) 616-8470
                                          Email: kuntal.cholera@usdoj.gov




                                     16
         Case 1:19-cv-03331-MLB Document 67 Filed 07/02/20 Page 17 of 17



                             CERTIFICATE OF SERVICE

      I hereby certify that on July 2, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such
filing to all users receiving ECF notices for this case.


                                        /s/ Kuntal Cholera

                                        Kuntal V. Cholera
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street, NW
                                        Washington, D.C. 20005

                                        Attorney for Defendants




                                            17
